Citation Nr: 1039838	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than March 18, 2008, for 
the grant of service connection for prostate cancer status post 
radical prostatectomy with scar, urinary incontinence and 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the RO.


FINDING OF FACT

In a September 2008 rating decision, the RO granted the Veteran 
service connection for prostate cancer status post radical 
prostatectomy with scar, urinary incontinence and erectile 
dysfunction, effective March 18, 2008, the date his claim was 
received.


CONCLUSION OF LAW

The criteria for an effective date prior to March 18, 2008, for 
the grant of service connection for prostate cancer status post 
radical prostatectomy with scar, urinary incontinence and 
erectile dysfunction have not been met.  38 U.S.C.A. § 5110(West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in May 2008.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned effective date for the prostate cancer status 
post radical prostatectomy with scar, urinary incontinence and 
erectile dysfunction rating in a notice of disagreement, no 
further duty to inform him of the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
letter sent to the Veteran in May 2008.  The notice requirements 
pertinent to the issue addressed in this decision have been met 
and all identified and authorized records relevant to the matter 
have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.400 (2009).  Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity compensation, 
or pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefore. 38 U.S.C.A. § 5110(a).  

In the case of disability compensation, the effective date for: 
(i) Direct service connection (§3.4(b)):  Day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated. 
(ii) Presumptive service connection (§§3.307, 3.308, 
3.309):  Date entitlement arose, if claim is received 
within 1 year after separation from active duty; otherwise 
date of receipt of claim, or date entitlement arose, 
whichever is later.  Where the requirements for service 
connection are met during service, the effective date will 
be the day following separation from service if there was 
continuous active service following the period of service 
on which the presumption is based and a claim is received 
within 1 year after separation from active duty. 
38 C.F.R. §3.400(b)(2) (2010)

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 
3.155 provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.

Factual Background and Analysis

The RO received the Veteran's claim for entitlement to service 
connection for prostate cancer status post radical prostatectomy 
with scar, urinary incontinence and erectile dysfunction on March 
18, 2008.  In the appealed September 2008 rating decision, the RO 
awarded service connection for prostate cancer status post 
radical prostatectomy with scar, urinary incontinence and 
erectile dysfunction, effective March 18, 2008, the date of 
receipt of his claim for service connection for prostate cancer 
status post radical prostatectomy with scar, urinary incontinence 
and erectile dysfunction.  He asserts that he should be awarded 
such benefit as of July 2007, when he was diagnosed with prostate 
cancer.

The Board has thoroughly reviewed the evidence of record prior to 
March 18, 2008 to see if the RO received from the Veteran a 
claim, an informal claim, or an expressed a written intent to 
file a claim for service connection for prostate cancer status 
post radical prostatectomy with scar, urinary incontinence and 
erectile dysfunction and finds nothing in the record to support 
such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2009).  Further, 
the Veteran does not even contend that he filed an actual claim 
for benefits before that time.  

In this case, the original claim was received by the RO on (and 
service connection was awarded as of) March 18, 2008.  The 
regulations are clear, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or a 
claim for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with the 
facts found, but shall not be earlier than date of receipt of 
claim, or date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2) (2010).  Thus, there is 
no basis to grant an effective date prior to March 18, 2008, for 
the award of service connection for prostate cancer status post 
radical prostatectomy with scar, urinary incontinence and 
erectile dysfunction.  Accordingly, the claim is denied.


ORDER

An effective date earlier than March 18, 2008, for the award of 
service connection for prostate cancer status post radical 
prostatectomy with scar, urinary incontinence and erectile 
dysfunction is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


